Case 2:19-cv-03264-SJF-ARL Document 19 Filed 10/20/20 Page 1 of 3 PageID #: 266




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
SUNG D. KIM,

                                   Plaintiff,                                 ORDER
                                                                              19-CV-3264 (SJF)(ARL)
                 - against-
                                                                                                  FILED
COUNTY OF NASSAU, NASSAU COUNTY                                                                   CLERK
POLICE DEPARTMENT, THOMAS KRUMPTER
                                                                                      4:14 pm, Oct 20, 2020
former acting Police Commissioner, in his individual
and official capacity, SERGEANT TARA COMINSKY                                              U.S. DISTRICT COURT
and POLICE OFFICER BRIAN MONK,                                                        EASTERN DISTRICT OF NEW YORK
                                                                                           LONG ISLAND OFFICE
                                    Defendants.
-------------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Before the Court is a Report and Recommendation (Athe Report@) of the Honorable Arlene

R. Lindsay, United States Magistrate, dated October 2, 2020, (1) recommending (a) that

defendants’ motion to dismiss be granted and the case dismissed; and (2) advising inter alia, (a)

that A[a]ny objections to th[e] Report . . . must be filed with the Clerk of the Court . . . within 14

days” and (b) that A[f]ailure to file objections within this period waives the right to appeal the

District Court’s Order.@ Report at 34 (citations omitted).             A copy of the Report was served upon

counsel for all parties via ECF on the date it was issued, October 2, 2020. Despite such service,

no objections have been filed, nor has any party sought an extension to do so. For the reasons set

forth below, Magistrate Judge Lindsay’s Report is adopted in its entirety.

I. DISCUSSION

A. Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. '

636(b)(1); FED. R. CIV. P. 72(b)(2). While any portion of such a report and recommendation to
Case 2:19-cv-03264-SJF-ARL Document 19 Filed 10/20/20 Page 2 of 3 PageID #: 267



which a timely objection has been made is reviewed de novo, see 28 U.S.C. ' 636(b)(1); FED. R.

CIV. P. 72(b)(3), the Court is not required to review the factual findings or legal conclusions of the

magistrate judge as to which no proper objections are interposed. See Thomas v. Arn, 474 U.S.

140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). Indeed, “[w]here parties receive clear notice of

the consequences, failure to timely object to a magistrate’s report and recommendation operates as

a waiver of further judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93,

102 (2d Cir. 2015) (quoting Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)).

To accept the magistrate=s report and recommendation absent a timely objection, the court need

only be satisfied that there is no clear error on the face of the record. See FED. R. CIV. P. 72(b);

Baptichon v. Nevada State Bank, 304 F. Supp. 2d 451, 453 (E.D.N.Y. 2004), aff'd, 125 F. App'x

374 (2d Cir. 2005).

       Nonetheless, the waiver rule is “nonjurisdictional” and, thus, the Court may excuse a

violation thereof “in the interests of justice.” King v. City of N.Y., Dep t of Corr., 419 F. App=x 25,

27 (2d Cir. 2011) (summary order) (quoting Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)); see

also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000). “Such discretion is exercised based on,

among other factors, whether the defaulted argument has substantial merit or, put otherwise,

whether the magistrate judge committed plain error in ruling against the defaulting party.”

Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000); accord

King, 419 F. App=x at 27.     Whether or not proper objections have been filed, the district judge

may, after review, accept, reject, or modify any of the magistrate judge’s findings or

recommendations. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P. 72(b).

B. Review of the Report

        No party has filed objections to the Report within the time prescribed in 28 U.S.C.

                                                  2
Case 2:19-cv-03264-SJF-ARL Document 19 Filed 10/20/20 Page 3 of 3 PageID #: 268



§636(b)(1)(C), nor has any party sought an extension of the deadline. As the parties were

provided with adequate notice of the Report and an express warning of the consequences of a

failure to timely file objections thereto, their failure to interpose timely objections to the Report

operates as a waiver of further judicial review. See Caidor v. Onondaga Cnty., 517 F.3d 601,

602-03 (2d Cir. 2008); Mario, 313 F.3d at 766. Thus, this Court “need only satisfy itself that

there is no clear error on the face of the record to accept a magistrate judge’s report and

recommendation.” Safety-Kleen Sys., Inc. v. Silogram Lubricants Corp., No. 12-CV-4849, 2013

WL 6795963, at *1 (E.D.N.Y. Dec. 23, 2013). After a careful review of the full record, including

Magistrate Judge Lindsay’s thorough and well-reasoned Report, the Court finds no plain error in

either the reasoning or the conclusions reached therein, and accordingly, adopts it in its entirety.

II. CONCLUSION

       The Report is adopted in its entirety. Defendants’ motion to dismiss, Docket Entry [14] is

granted and the Clerk of the Court is directed to close the case.

SO ORDERED.



                                                        /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge

Dated: Central Islip, New York
       October 20, 2020




                                                  3
